                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TAY TAY,                                             )
                                                      )
                         Plaintiff,                   )
                                                      )
 vs.                                                  )   Case No. 19-cv-00501-NJR
                                                      )
 JOHN BALDWIN,                                        )
 WARDEN JEFF DENNISON,                                )
 ASSISTANT WARDEN WALKER,                             )
 KRISTIN HAMMERSLEY,                                  )
 SERGEANT HICKS,                                      )
 LIEUTENANT PICKFORD,                                 )
 OFFICER GARRET,                                      )
 OFFICER SORIA,                                       )
 LIEUTENANT CAMPBELL,                                 )
 INTERNAL AFFAIRS OFFICER                             )
 STUCK, and                                           )
 OFFICER JOHN DOE,                                    )
                                                      )
                         Defendants.                  )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Tay Tay is a transgender inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Danville Correctional Center (“Danville”). On May 14,

2019, Plaintiff, represented by counsel and paying the full filing fee, filed her Complaint alleging

deprivations of her constitutional rights pursuant to 42 U.S.C. § 1983, violations of the Americans

with Disabilities Act (“ADA”), and a state law claim for intentional infliction of emotional distress.

(Doc. 1). Plaintiff claims that because she is a transgender inmate housed in a men’s prison, she

has been subjected to and continues to be subjected to a substantial risk of serious harm. Plaintiff

also has filed a Motion for Preliminary Injunction seeking an Order directing her transfer to Logan

Correctional Center, a women’s prison, and ensuring her protection from sexual abuse and


                                                  1
harassment at the hands of IDOC staff and other inmates. (Doc. 2).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint: Plaintiff is a transgender

woman currently housed in Danville, a men’s prison. (Doc. 1, p. 1). She began identifying as a

female 27 years ago. (Doc. 1, p. 4). In 2010, she was diagnosed with gender dysphoria. (Doc. 1,

p. 5). During her time in IDOC custody, she has been repeatedly sexually assaulted by other

inmates. (Doc. 1, pp. 1-2). In 2018-2019, she was housed at Shawnee Correctional Center, Dixon

Correctional Center, Graham Correctional Center, and Danville, which are men’s prisons. (Doc. 1,

pp. 6-12). At those facilities, she was subjected to repeated sexual harassment by IDOC staff and

other inmates because of her gender identity. (Doc. 1, pp. 2, 6-12).

       As a result of the abuse Plaintiff has endured, she has experienced several mental health

crises, including several suicide attempts and self-mutilation episodes. (Doc. 1, pp. 2, 6). She has

repeatedly requested that IDOC staff keep her safe, including by transferring her to a women’s

prison. (Doc. 1, pp. 2, 7-12). IDOC officials have denied her requests in accordance with IDOC’s

policy and practice of housing inmates according to their sex assigned at birth. (Doc. 1, pp. 2, 13,




                                                 2
21-22). Plaintiff continues to be in danger of sexual harassment and abuse while housed in men’s

prisons. (Doc. 1, pp. 2, 5-12).

       In connection with these allegations, Plaintiff brings six counts: Fourteenth Amendment

Equal Protection claims against Baldwin in his official capacity (Counts 1 and 2); Eighth

Amendment failure to protect claim against all Defendants in their individual capacities (Count 3);

ADA claim against Baldwin in his official capacity (Count 4); unlawful policy and practice

(Monell) claim against Baldwin in his official capacity (Count 5); and Illinois state law claim for

intentional infliction of emotional distress against all Defendants (Count 6). Without commenting

on the merits of Plaintiff’s claims, the Court finds that Counts 1-6 survive preliminary review

under Section 1915A.

              Motion for Preliminary Injunction and Identification of John Doe

       Baldwin and Dennison are appropriate official capacity defendants with respect to

Plaintiff’s request for injunctive relief and identifying the unknown John Doe defendant. See

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011); Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 832 (7th Cir. 2009). Accordingly, in addition to responding to any applicable

individual and/or official capacity claims, these individuals will remain on the docket to address

any injunctive relief that might be ordered and to respond to discovery aimed at identifying the

unknown John Doe defendant.

                                           Disposition

       IT IS HEREBY ORDERED that COUNTS 1, 2, 4, and 5 shall receive further review as

to BALDWIN in his official capacity. COUNTS 3 and 6 shall receive further review as to JOHN

BALDWIN, WARDEN JEFF DENNISON, ASSISTANT WARDEN WALKER, KRISTIN

HAMMERSLEY, SERGEANT HICKS, LIEUTENANT PICKFORD, OFFICER GARRET,



                                                3
OFFICER SORIA, LIEUTENANT CAMPBELL, INTERNAL AFFAIRS OFFICER

STUCK, and OFFICER JOHN DOE, in their individual capacities. Plaintiff’s counsel will be

responsible for completing service of process in this case.

       The Court will enter a separate order setting a hearing on the Motion for Preliminary

Injunction and directing Defendants to respond to the same.

       Finally, this entire matter be REFERRED to a United States Magistrate Judge for

disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should all the

parties consent to such a referral.

       IT IS SO ORDERED.

       DATED: May 15, 2019

                                                     __________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                 4
